The defendant, in these cases, is under five charges of having, in his official capacity, as the sheriff and ex-officio tax collector of St. Landry parish, embezzled various sums from the "Sheriff's Salary Fund".
Prior to the adoption of Act No. 17 of 1938, when these crimes are alleged to have been committed, the "Sheriff's Salary Fund", like the "Assessor's Salary and Expense Fund", was not in the possession of the sheriff or intrusted to him for safekeeping but was, under Act No. 156 of 1920, as amended by Act No. 86 of 1924, Act No. 83 of 1932, and Act No. 35 of the Second Extra Session of 1934, "turned over to the Parish Treasurer, to be accounted for by the said Parish Treasurer under the head of a `Sheriff's Salary Fund.'" (Italics mine.)
It therefore follows that the views expressed in my dissenting opinion in the case of State of Louisiana v. Lennie Savoy,204 La. 103, 14 So.2d 925, this day handed down, are controlling in these cases also and for those reasons I respectfully dissent.